Citation Nr: 1206609	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-39 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for bilateral shoulder disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints or findings pertaining to the cervical spine or either shoulder.

2.  A cervical spine disability was initially documented many years after service, and the competent and probative evidence fails to establish it is related to service.

3.  A right shoulder disability was first demonstrated many years after service, and the competent and probative evidence fails to establish it is related to service.  

4.  A left shoulder disability was not present in service, and has not been documented following the Veteran's discharge from service. 

5.  The Veteran's in-service low back complaints were acute and transitory and resolved without residual disability.



CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  A shoulder disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

3.  A low back disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated April and June 2008, and September 2009, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded a VA medical examination to obtain an opinion regarding the etiology of his low back disability.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of his cervical spine or shoulder disabilities.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event in service as to which any disability at issue may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between the disabilities at issue and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding involving the cervical spine or either shoulder in service, and the Board finds that the Veteran is less than credible with regard to any such incident.  As the record does not establish the occurrence of an event in service, to which current disability may be related, a VA examination is not warranted.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, reports of VA examinations, and statements submitted on behalf of the Veteran.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for disabilities of the cervical spine, both shoulders and the lumbar spine.  In various statements, the Veteran claims he sustained injuries to his neck and back during service.  In September 2009, he related he hurt his neck and back when he fell about ten feet in August 1972.  He stated he also hurt his back in November 1974 while rappelling, and again when a truck transmission fell on him.  In a statement received in January 2010, the Veteran again mentioned he fell during basic training and hurt his neck and back, and again while rappelling.  He added he had X-rays at the base hospital.  He noted a part of a truck fell on him.  The Board notes he has described his in-service injuries on many occasions when seeking treatment, and these will be summarized below, as appropriate.

The evidence supporting the Veteran's claims includes statements from the Veteran's parents and some of the medical findings of record.  The service treatment records disclose the Veteran complained of low back pain in July 1973.  He related he had been working on a truck the previous day.  An examination revealed a spasm in the lower lumbar region.  Medication, heat and exercises were prescribed.  It was noted the Veteran was to do no physical training or lifting of any kind for five days.  When seen two days later, the Veteran reported low back pain for two years since hurting it in football.  Also that day, he stated he had experienced low back pain for 2 1/2 years.  He maintained the pain was sharp upon awakening, but later was relieved after moving.  He was seen in August 1974 and reported he fell 20 feet during a rope sliding exercise.  The impression was low back pain.  On a report of medical history in June 1975, the Veteran reported recurrent back pain.

Private medical records disclose the Veteran was seen for unrelated complaints in December 1979.  A medical history of a back injury, with the Veteran being disabled for approximately one month, was noted.  When seen in December 2002, a history of a back injury in service when a transmission fell on him was reported.  The Veteran indicated he occasionally had continued stiffness or achiness in his back.  He was seen for an evaluation of chronic right shoulder pain in February 2003.  He stated he had had the pain on and off for years, and that it had become particularly bothersome lately.  X-rays revealed mild degenerative changes of the acromioclavicular joint.  He underwent right shoulder surgery in July 2003.

The Veteran was seen in a private facility in January 2004 for an evaluation of back pain.  He reported a history of a back injury in the past in which a transmission fell on him.  He also noted he had been involved in a motor vehicle accident, and that he had chronic back pain that comes and goes.  It was indicated he had degenerative joint disease of the lumbar spine in March 2004.  He reported chronic bilateral shoulder pain in July 2004.  He stated in November 2004 that he believed his back pain "started a few years ago after he injured it in the service."  It was further noted he was involved in a car accident and a grain elevator accident.  The following month he again reported an injury in service when a tank fell on his back.  He said he had some pain at that time, but it subsequently resolved.  In January 2005, the Veteran related a history of chronic low back pain and described an injury many years ago.  

The Veteran was seen for physical therapy for low back pain at a private facility in April 2005.  He maintained his original back pain occurred in 1973 when a transmission fell on it.  He indicated there was significant swelling at that time.  In December 2007, it was reported that previous X-rays of the cervical spine revealed degenerative disc disease and hypertrophic spurring.  He underwent an anterior discectomy, C4-5, 5-6, in February 2008.  The Veteran complained of neck and low back pain in June 2008.  His history was significant for his having been involved in multiple accidents (particularly when he was in service), in which he "fell on his head" and was knocked unconscious.  He reports that all his symptoms had been present for the previous 30 years, ever since service.  The pertinent impression was 30-year history of neck, mid back and low back pain.  It was noted in August 2008 that the Veteran had chronic right shoulder problems which he alleged were secondary to injuries in service in 1972 and 1975.  He claims he fell from 15 feet onto his right shoulder while running an obstacle course.  He said he had chronic shoulder pain after this, but that he did not seek medical attention until 1975 when a 1500 pound transmission fell onto the right side of his neck and shoulder, and "doubled him up like a piece of gum."  He maintained he has had chronic low back problems ever since.  

On VA examination of the spine in July 2008, the Veteran reported multiple injuries to his low back in service.  He stated most of them were related to his work as a mechanic when he felt discomfort after lifting or bending.  He thought most of his problems started when he fell off a telephone pole and landed on his feet.  He also reported being in a motor vehicle accident in service.  Finally, he described an incident when he lost hold of a rope while rappelling and hit the ground very hard.  

When seen by a private physician in August 2008, the Veteran described three injuries that occurred in service.  He claimed that in 1972, he fell on an obstacle course during basic training.  About one year later, when he was being trained in rappelling, he fell very hard on his low back and was incapacitated for several weeks.  The third injury occurred when he was working on a truck transmission, and it fell on his right shoulder and neck while he was working underneath the truck.  When he had been initially seen at that facility in 2002, the Veteran reported many years, at least 10 to 15, of quite severe shoulder, and upper back and neck pain.  The Veteran believed his chronic pains dated to the injuries in service.  The assessment was chronic pain.  The examiner commented he thought it was plausible that the Veteran's chronic pains stemmed from the injury in service.  

In an August 2008 letter to the Veteran, the physician who saw him that month summarized the Veteran's injuries.  He noted the Veteran's medical records at the facility made reference to the transmission injury, but he had no additional information regarding the injuries.  The physician stated the Veteran had degenerative processes involving the shoulders and spine.  He acknowledged the duration of the processes was hard to measure, as is the precise onset, but they certainly had been evolving for many years before the Veteran had been seen at that facility.  He commented it was certainly plausible that the injuries the Veteran described in the 1970's contributed substantially, or may even be the principal underlying causes of his shoulder and spine problems.  

In separate statements received in June and 2008, the Veteran's mother and father wrote that when he returned from service, the Veteran stayed around the house for six months and had complaints concerning his back.

The evidence against the Veteran's claim includes the service treatment records and the post-service evidence of record.  As noted above, although the Veteran was seen on two occasions during service for complaints of low back pain, there is no clinical evidence of any chronic low back disability.  It is significant to point out that the Veteran's post-service accounts of his back and shoulder injuries are largely inconsistent with the clinical record.  In this regard, when he first complained of low back pain in July 1973, the Veteran did not mention any specific injury, although he noted he had been working on a truck the previous day.  He also indicated he had experienced low back pain for at least two years, which would pre-date his entry into service.  There is certainly no indication of a fall in 1972 when he claims to have injured his back and/or right shoulder.  The Board concedes the Veteran did injure his low back in August 1974 when he fell while doing a rope sliding exercise.  This is not necessarily inconsistent with his claim to have been injured in November 1974 while rappelling.  It is significant to observe, however, that no abnormal findings pertaining to the low back were reported, and X-rays of the lumbar spine were negative.  In addition, the only other mention of back pain is at the time of the separation examination in June 1975 when the Veteran related a history of it.  However, a clinical evaluation of the spine was normal.  

The Board also points out that the Veteran has described having injured his right shoulder and neck during service.  The fact remains the service treatment records are negative for complaints or findings concerning the neck or either shoulder.  The neck, spine and upper extremities were all normal on the separation examination in June 1975.  There is no indication of an injury due to a transmission falling on him.

Following his discharge from service, the initial indication of any low back problems was in 1979, when a history of a back injury was reported.  The Veteran reported right shoulder pain when he was seen in a private facility in December 2002.  He related the pain had been present for eight months, and he described an injury at that time.  He stated he was high on cocaine and he was pulled over by a policeman who apparently put his right hand behind his head somewhat forcefully.  He indicated he did not notice the pain for a while, until he became sober four months ago.  He noted the pain sometimes radiated to the neck.  It was stated there were no known neck injuries.  In January 2003, he reported worsening pain in his right shoulder, which he had first injured two months earlier when he caught himself from falling and pulled his arm violently.  The Veteran again complained of right shoulder pain in May 2003.  He denied any antecedent injury or illness to explain the onset of the shoulder pain.  

When seen by a private physician in December 2004, the Veteran reported he was injured during service when a tank fell on his back.  He claimed to have had some back pain at that time, but it subsequently resolved.  He reported that about 2 1/2 years earlier, he fell off scaffolding to the ground.  Since that time, he reported he had significant back pain.  

The Veteran was afforded a VA examination of the spine in July 2008.  The examiner noted he reviewed the claims folder and the medical records.  The Veteran described multiple injuries to his back following service.  Following an examination, the diagnoses were degenerative disc disease and degenerative joint disease of the lumbar spine.  The examiner commented the Veteran's current low back condition was less likely as not (less than 50/50 probability) caused by or a result of the low back symptoms that were diagnosed as muscle spasms after working on a truck in July 1973.  The examiner explained that the service treatment records indicated the Veteran was treated for soft tissue injury in July 1973, and while he claimed recurrent back problems on the discharge examination in June 1975, there was no evidence he was evaluated or treated for his low back pain in the first five years after service.  He added that a soft tissue injury to the low back would not cause or enhance the development of degenerative disc disease, and it would not be a contributing factor to a herniated disc.  Since that time, the Veteran has had multiple interceding/intervening events that are more like to be the cause of his current back condition, such as the reported fall from scaffolding.

The Veteran has provided numerous accounts of his claimed in-service injuries.  These stories have varied and, overall, are not consistent with the findings in the service treatment records.  The Board notes he has claimed to have injured his right shoulder in service.  Yet, when he was seen for right shoulder problems in 2002, he reported an injury earlier that year.  Similarly, he has at times denied any previous injury to the neck.  Thus, the Board finds the Veteran is not credible in his assertions that he injured his cervical spine or either shoulder during service.  

Although the Veteran is competent to report his symptoms and the fact he was injured in service, the Board does not find him to be credible in this regard.  The contemporaneous findings in service demonstrated normal findings at the separation examination, without indication of any low back, cervical spine or bilateral shoulder condition.  The Veteran specifically denied any pertinent history concerning the shoulders on his separation examination.  Further, as a lay person, the Veteran is not competent to render an opinion as to the cause or etiology of any current low back, cervical spine or bilateral shoulder disability, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board acknowledges a private physician opined it was "certainly plausible" the injuries the Veteran described contributed substantially, or even might be the principal underlying cause, of his shoulder and spine problems.  

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion of the July 2008 VA examiner to be entitled to the greatest probative weight.  

In this regard, it is significant to observe that the private examiner predicated his conclusion on the history provided by the Veteran.  As noted above, that history is inconsistent with the actual in-service findings.  Thus, the Board assigns minimal probative value to this opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based on an inaccurate factual premise has no probative value).  In contrast, the VA examiner reviewed the claims folder, noted the findings and history, and provided a rationale for his opinion.  

Finally, with respect to the claim for a left shoulder disability, there is no current documentation of any such disorder.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim for service connection for a left shoulder disability.

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology and/or existence of disabilities of the cervical spine, lumbar spine or either shoulder.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for a cervical spine disability, bilateral shoulder disability, and a lumbar spine disability.


ORDER

Service connection for a cervical spine disability, bilateral shoulder disability and for a lumbar spine disability is denied.


REMAND

The Veteran also seeks service connection for an acquired psychiatric disability, to include as secondary to service-connected disability.  The Board notes the Veteran has claimed his psychiatric disability is related to an in-service personal assault.  Following a request for information from the VA, the Veteran submitted a letter in September 2009 in which he stated that on or about October 6, 1972, he was beaten up by three individuals.  He added he was harassed daily and started to drink.  Personnel records in the claims folder reveal the Veteran was reduced in grade in December 1973.  This was apparently due to his failure to go at the prescribed time to his appointed place of duty.  He was again reduced in grade in April 1975 for appearing without his rank insignia in an unclean uniform.  It appears all the service personnel records are not in the claims folder as there are no performance evaluations in the file.

In a statement received in December 2008, the Veteran asserted he was ganged up on by other soldiers, and that he was knocked out.  He related he said nothing and that he healed up.  Although he provided the names, they are not legible.  

While the Veteran was afforded a VA psychiatric examination in July 2008, he made no mention of the personal assault.  It does not appear that the personnel records had been associated with the claims folder at the time of the examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names and units to which they were assigned of the individuals who allegedly beat him up.  

2.  Contact the National Personnel Records Center and obtain the Veteran's personnel records, to include any performance evaluations, as well as the Veteran's units of assignment.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any and all current psychiatric disability(ies).  All necessary tests should be performed.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder is related to service, to include an in-service personal assault.  The rationale for any opinion should be set forth.  The Board notes the examiner must review the evidence of behavior changes in service, as reflected in the Veteran's service personnel records, in conjunction with rendering his/her opinion.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


